MEMORANDUM OPINION


No. 04-07-00145-CV

IN RE ALBERTO LITTERIO

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Sandee Bryan Marion, Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	May 9, 2007

PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for a writ of mandamus and the responses of the
real party in interest and is of the opinion that relief should be denied.  See Tex. R. App. P. 52.8(a).
Accordingly, relator's petition for a writ of mandamus is denied.
								PER CURIAM

1. This proceeding arises out of Cause No. 2004-CI-06471, styled Alberto Litterio v. Raul Guzman and Target
Corporation, pending in the 224th Judicial District Court, Bexar County, Texas.